DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 5, 8-9, 11-13, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Riemann et al. (US 20190176545 A1).
	Regarding claims 1 and 11, Riemann discloses a system (Fig. 1), and a method for practicing the system, for programming a tire pressure sensor (200) including a power source (battery 270) and a memory (240), the system comprising: data processing hardware (e.g., 100 in Fig. 1; also see para. 0016); and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations (para. 0016, 0087, 0098-0101) comprising: transmitting at least one communication protocol to the tire pressure sensor (para. 0005, 0017, 0019); determining a status of at least one of the power source or the memory based on the at least one communication protocol (para. 0016: “ … configured 
Riemann does not mention explicitly: receiving an order for the tire pressure sensor based on the status of at least one of the power source or the memory; and processing a payment for the tire pressure sensor.
Examiner takes official notice that a data processing hardware configured to perform operations such as receiving an order for a specific part of a machine and processing a payment for the part is well known in the art (e.g., US 20190279447 A1 to Ricci: para. 0126, 0463, 0509). Since Riemann teaches the need of remedial measures for defective TPMS sensor in order to adapt the TPMS sensor to a target vehicle selected by a user (para. 0058, 0075), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riemann’s program instructions that are executed on the data processing hardware to arrive the receiving an order for the tire pressure sensor based on the status of at least one of the power source or the memory and processing a payment for the tire pressure sensor, as an intended use of the well-known technique for processing commercial transactions, which would allow, for example, maintenance provider to enable a cost/schedule quote for repair and/or enable parts required for repair to be immediately ordered (Ricci, para. 0509). The skilled person would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances since it has been held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
	Regarding claims 2 and 12, Riemann discloses: the system of Claim 1, further comprising a display (110 in Fig. 1; also see para. 0059) in communication with the data processing hardware, wherein the instructions, when executed on the data processing hardware, cause the data processing hardware to transmit the status of the at least one of the power source or the memory to the display (para. 0016, 0087).  
	Regarding claims 3 and 13, Riemann discloses: wherein transmitting the at least one communication protocol to the tire pressure sensor includes transmitting first and second communication protocols to the tire pressure sensor (para. 0017-0019, para. 0090: “This sensor communication module 260 includes a boot loader software code 530 to receive the communication data 500 from the programming unit 100 and store the received data into the memory 240.  The communication data 500 may include at least one of a first application 510 and a second application 520”).

Regarding claims 8 and 18, Riemann discloses: the system of Claim 1, further comprising a database (e.g., 420 in Fig. 4) in communication with the data processing hardware and storing the at least one communication protocol, the data processing hardware configured to retrieve the at least one communication protocol from the database prior to transmitting the at least one communication protocol to the tire pressure sensor (para. 0093, 0096).  
Regarding claims 9 and 19, Riemann discloses: wherein the instructions, when executed on the data processing hardware, cause the data processing hardware to perform operations comprising: transmitting a unique part number (e.g., VIN or sensor serial number or a sensor identification number) to the tire pressure sensor (para. 0060, 0089, 0094).
4.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Riemann et al. in view of McIntyre et al. (US 20150015387 A1).
	Regarding claims 4 and 14, Riemann does not mention explicitly: wherein the first communication protocol corresponds to a first original equipment manufacturer and the second communication protocol corresponds to a second original equipment manufacturer.  
McIntyre discloses systems, methods and devices for the integration of tire pressure sensors to a tire pressure monitoring system of a vehicle, comprising: integrating multiple communication protocols to a tire pressure sensor (para. 0024); 
Since Riemann teaches the general condition of the first and the second communication protocols (Riemann, para. 0005, 0017-0019, 0090) and McIntyre teaches the need of integrating/configuring the multiple communication protocols according to original manufacturers specification, it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Riemann by applying said first communication protocol (e.g., the first application 510) to a protocol corresponding to a first original equipment manufacturer and applying said second communication protocol (e.g., the first application 520) to a protocol corresponding to a second original equipment manufacturer, as motivated by McIntyre, to arrive the claimed invention. The skilled person would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances since it has been held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
5.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Riemann et al. in view of Lesesky et al. (US 20160375733 A1).
	Regarding claims 6 and 16, Riemann discloses: wherein determining a status of at least one of the power source or the memory based on the at least one communication protocol includes determining a status of 1930083522.1Attorney Docket No.: 260620-445147the power source (para. 0016).  

Lesesky discloses a tire data collection and communication device (para. 0135), comprising: determining a status of the memory (para. 0174).
Since Riemann teaches the general condition of determining/reporting operational conditions of the tire pressure sensor unit (para. 0016), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire pressure sensor unit of Riemann by incorporating Lesesky’s teaching of determining a status of the memory to arrive the claimed invention. Doing so would provide a user with additional information about the data/information collected from the tire pressure sensor unit (Lesesky, para. 0174).
6.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Riemann et al. in view of Clauss et al. (US 10832299 B1).
Regarding claims 7 and 17, Riemann does not mention explicitly: wherein determining the status of the power source and the memory includes determining an available capacity of the power source and an available capacity of the memory.  
Clauss discloses a system and method for storing and sharing data streams generated from equipment devices such as vehicles, comprising: determining an available capacity of the power source and an available capacity of the memory of one of the equipment devices (col. 7, lines 15-25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Clauss’ teaching of determining an available capacity of the power source and an available capacity of the memory of one .

Response to Arguments
7.	Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive.
	Applicant argues that “The Office Action appears to assert that commercial transactions are well known in the art. However, this is not what is claimed. Rather, the claims are directed to a system and method for programming a tire pressure sensor wherein an order is received based on a status of the power source or memory of the tire pressure sensor and a payment is processed for the tire pressure sensor. The Office Action has failed to point to any reference that discloses or suggests these elements.” (REMARKS, page 6). The examiner respectfully disagrees.
The examiner reminds to the Applicant that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With these principles in mind, the examiner asserts that the claimed system and method recited in independent claims 1 and 11 of the present application have been rendered obvious by the teaching of the Riemann reference.


Contact Information
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862          

/TOAN M LE/Primary Examiner, Art Unit 2864